In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00221-CR
        ______________________________


       RYAN JORDAN COOLEY, Appellant

                         V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 124th Judicial District Court
                Gregg County, Texas
              Trial Court No. 39177-B




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                  MEMORANDUM OPINION

       Ryan Jordan Cooley attempts to appeal his adjudication of delivery of marihuana in a

drug-free zone. Cooley’s sentence was imposed September 1, 2011. His notice of appeal was

filed October 14, 2011. We received the clerk’s record November 14, 2011. The issue before us

is whether Cooley timely filed his notice of appeal. We conclude that he did not and dismiss the

attempted appeal for want of jurisdiction.

       A timely notice of appeal is necessary to invoke this Court’s jurisdiction. Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Rule 26.2(a) of the Texas Rules of Appellate

Procedure prescribes the time period in which a notice of appeal must be filed by a defendant in

order to perfect appeal in a criminal case. See TEX. R. APP. P. 26.2(a).    A defendant’s notice of

appeal is timely if filed within thirty days after the day sentence is imposed or suspended in open

court, or within ninety days after sentencing if the defendant timely files a motion for new trial.

TEX. R. APP. P. 26.2(a); Olivo, 918 S.W.2d at 522. The record does not contain a motion for new

trial. The last date Cooley could timely file his notice of appeal was October 3, 2011, thirty days

after the day the sentence was imposed in open court. See TEX. R. APP. P. 26.2(a)(1). Further, no

motion for extension of time was filed in this Court within fifteen days of the last day allowed for

filing the notice of appeal.




                                                 2
        Cooley has failed to perfect his appeal. Accordingly, we dismiss the appeal for want of

jurisdiction.


                                            Josh R. Morriss, III
                                            Chief Justice

Date Submitted:       December 6, 2011
Date Decided:         December 7, 2011

Do Not Publish




                                               3